DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 3 (Fig. 9) and Species 5 (Fig. 8) in the reply filed on 1 September 2021 is acknowledged.
Claims 2, 14, 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 September 2021.
Specification
The disclosure is objected to because of the following informalities: Parag.  
Appropriate correction is required.
Drawings
The drawings, in particular Fig. 5 and 6 described in paragraphs 77 and 78, are objected to under 37 CFR 1.83(a) because they fail to show that the walls or collection surface part KP is electrically grounded as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Figure 4, described in paragraph 76, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
With regards to Claim 16, the claim states “the corona electrode is located at a distance from the walls acting as a collector surface, the distance being calculated by dividing the operating voltage of the corona electrode by the voltage of the corona electrode that is 50 - 95 % of a breakdown voltage of 7 kV/cm” this is interpreted as that the claim is directing the user to determine the correct distance for the electrode to be from the walls by dividing one voltage by another voltage. 
In particular the operating voltage as the numerator, and an unspecified or variable voltage that is a percentage of a specific breakdown voltage as the denominator. Voltage has units of potential energy over charge, neither of which is a distance. Further, dividing a metric with a set of units by another metric with the same units provides a unitless number. Thus it is unknown how this unitless number would produce a distance at all.  Should the distance of the electrode from the walls be measured in centimeters, inches, feet, yards, or some other unknown metric? 
With regards to the Wands factors: The breadth of the claims are such that it is unclear what the distance in question is for the reasons detailed above. The nature of the invention makes it clear that the distance is a critical metric as the attractive forces due to electrostatic factors as described by Coulomb’s law wherein the force is divided by the square of the distance between the charged particles means that the electrostatic attraction of the particles to a collection surface is highly dependent on the distance. However, one of ordinary skill in the art would not be able to utilize the current disclosure to determine the appropriate distance. The applicable prior art does teach some distances, See US 2012/0180659 Fig. 1b Paragraphs 73-78, but such does not appear to depend on the voltage of the corona discharge.  One of ordinary skill in the art would not understand how to derive a distance from a unitless metric. The direction provided by the inventor, paragraph 19, appears to simply restate the claim, and there are no working examples provided for how to determine the distance. One of ordinary 
With regards to Claims 17-19, claim 17 states “wherein the operating voltage of the corona electrode is such that the corona electrode forms gas ions that form the first electric field which is at least for a specific length of the selected chamber stronger than a second electric field formed by the corona electrode against the ground potential”. Claims 18 and 19 provide ranges which may be related to “a specific length” of the selected chamber. Claim 17 appears to be drawn to Fig. 4-6 of the disclosure, and paragraphs 76 to 79. The claim is not enabled as to what the required operating voltage is. 
The claim requires the operating voltage is selected “such that the corona electrode forms gas ions that form a first electric field” larger than a second electric field between the corona electrode and the collector.  It is deeply unclear what the gas ions, which form electric field Eiii in question, are composed of and whether their charge is the same as the corona discharge electrode charge or opposite. Thus determining the relative strength of the electric fields is also unclear. If they are the same charge, then one electric field should affect the particles to move to the grounded collector faster than the other. If they are opposite, than is the comparison based on a magnitude or a vector? Further, here again we are determining the appropriate size of a metric of the invention based on unknown other metrics. 
Claims 18 and 19 provide a range of “a specified length”, which makes it unclear whether the relative strength of the fields is true over the range from the low number to the high number, from the exit of the ion generator to a number of centimeters away therefrom within that range, or just at a number within that range. It is further unclear where to start and where to stop measuring the length along the walls of the boiler. Thus we are determining an unknown operating voltage based on an unknown electric field comparison within an unknown distance or area. 

With regards to the Wands factors: The claims again are broad as it is impossible to determine what the correct operating voltage is as we are determining an unknown operating voltage based on an unknown electric field comparison within an unknown distance or area. The invention requires a known voltage as that is a core part of imparting charge to particles so that they can be attracted to an opposite charge and be removed from the air. The prior art does not provide enough information for us to determine the required operating voltage in accordance with the current claims. One of ordinary skill in the art would not be able to determine the correct voltage based on the predictability in the art, the minimal direction, paragraphs 76 to 79 of the specification, which do not provide any working examples of how this calculation is carried out. The quantity of experimentation needed to make or use the invention based on the disclosure is undue as one would need to test a large number of distances and . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1 it is unclear whether the term “a fan/shielding-gas connection” requires both a fan and a shielding-gas connection as “/” is typically interpreted as “or”, and Claim 20 newly establishes a fan as a part of “the fan/shielding-gas connection”. This also makes the limitation “for feeding shielding gas” and “the shielding gas exiting” indefinite as if the “/” is interpreted as only establishing a fan, then these limitations do not have antecedent basis. Further, claim 1 uses “for” in lines 2, 4, 7, 8, and 10. This word renders the following limitations functional and therefore it is unclear what the full metes and bounds of the limitations of Claim 1 are with regards to what portions are structurally required and what are functional. The term “configured to” is more commonly used in situations in which one structure is affecting another structure of a product.
With regards to Claim 16 the distance from the walls to the collector surface is indefinite as detailed above in the US 112(a) rejection thereof as one of ordinary skill in the art would not know what the distance is. Further, the limitation “the walls acting as a collector surface” makes it unclear as to 
With regards to Claims 17-19 the operating voltage of the corona electrode is indefinite as detailed above in the US 112(a) rejection thereof as one of ordinary skill in the art would not know what the operating voltage is. 
With regards to Claim 20, it is unclear whether the fan actually needs to feed a shielding gas or not as the term “for” renders the following limitation functional. 
Claim 4 recites the limitation "the rear wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “a rear wall” is established in Claim 3, but Claim 4 depends from Claim 1 where no such rear wall is established.
Claim 30 recites the limitation "the chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 depends from Claim 1 which establishes “a selected chamber”, which Claim 30 uses in line 3. It is unclear whether this is the same or a different chamber. 
Claim 30 recites the limitation "the electrical passive body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously establishes “an electrically passive body”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, 15, 20, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Laitinen et al. (US 2012/0180659).
With regards to Claims 1, 3, 4, 15, 20, and 30 Laitinen teaches:
A flow channel, part 500, having a selected chamber, part 301 and 302, delimited by walls made at least partly of conductive material, the selected chamber being grounded. (See Laitinen Fig. 1A and Paragraphs 49, 53 and 87) A device, part 100, arranged at least partially inside the selected chamber, parts 301 and 302, forming a first electric field (See Laitinen Fig. 1A and Paragraph 52 and 53); the device comprising an ion source, part 100, having a corona electrode, part 110, an electrically passive body, part 122 and 128, having an opening and the corona electrode is disposed inside the electrically passive body. (See Laitinen Fig. 10a and 10b and paragraph165-167, 170, and 175). A fan and shielding gas connection, part 140, in the electrically passive body which feeds shielding gas, part AG, inside the electrically passive body in contact with the corona electrode, the gas and ions exit the body through the opening, part 130. (See Laitinen Fig. 10A and 10B and paragraph 168 and 170) A high-voltage source, part 125. (See Laitinen Fig. 10A and 10B and Paragraph  166) The walls of the selected chamber form a ground potential. (See Laitinen paragraph 87)
The electrically passive body, has side walls, part 128, and a rear wall, part 122, the corona electrode extends through the rear wall. (See Laitinen Fig. 10A and 10B)
The shielding gas connection is formed in the rear wall. (See Laitinen Fig. 10B)
The corona electrode, part 110, includes a corona needle. (See Laitinen Paragraph 166)
The fan and shielding gas connection, part 140, has a feed-through included in the wall of the selected chamber and is arranged at least partially inside the selected chamber. (See Laitinen Fig. 1A and paragraph 170)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 5, 6, 10, 11, 16-19, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Laitinen et al. (US 2012/0180659) as applied above in the rejection of Claim 1.
With regards to Claims 5 and 6 Laitinen teaches:
The operative voltage of the corona electrode is 5% to 30% less than the breakdown voltage, or 70-95% of the breakdown voltage. (See Laitinen Paragraph 62)
This percentage taught by Laitinen (70-95%) overlaps with the percentage claimed by applicant in Claim 5 (50-95%) and Claim 6 (80-90%) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the result effective variable taught by Laitinen since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to Claims 10 and 11 Laitinen teaches:
The maximum air velocity of the flue gases in the area of influence of the corona electrode is less than 1.0 m/s. (See Laitinen paragraph 141)
This air velocity taught by Laitinen (1.0 m/s or less) overlaps with the velocity claimed by applicant in Claim 10 (0.1-1.5 m/s) and Claim 11 (0.1-0.5 m/s) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the result effective variable taught by Laitinen since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to Claim 16 Laitinen teaches:
The distance from the corona electrode to the walls acting as a collector surface is optimizable. (See Laitinen Paragraph 70, 71 and 73)
It would have be obvious to one of ordinary skill in the art at the time the invention was made to modify the distance of the corona electrode from the walls or collection surface in order to maximize the collection of particles. 
The choice of distance based on the operating voltage is not given patentable weight as one of ordinary skill in the art would not understand how to calculate a distance from a unitless number as detailed above in the USC 112(a) rejection of Claim 16. 
With regards to Claim 17-19: 
The corona electrode operating voltage forms gas ions (Laitinen Paragraphs 169 and 179) and is optimizable for maximum performance. (See Laitinen Paragraph 62)
The distance of L1, the length of the charging zone, is greater than or equal to 50 cm, one of ordinary skill in the art at the time the invention was made would expect that a device with the same structure as claimed by applicant would produce the same results. 
The limitations with regards to the electric field relative strengths are not given patentable weight with regards to effect on choosing the correct operating voltage as one of ordinary skill in the art would not be able to make or use a device using that information as detailed above in the USC 112(a) rejection of Claims 17-19. 
With regards to Claims 21 and 22:
Laitinen (Para. 72) teaches that the temperature of the gas affects the charging efficiency.
The gas is provided by a combustion facility. (See Laitinen Paragraph 157)
The temperature of the gas is 20 °C. (See Laitinen Paragraph 152)
It would have been obvious to one of ordinary skill in the art at the time the invention was made that 20 °C is a singular number within the ranges claimed by applicant in claims 21 (less than 700 °C) and 22 (less than 500 °C) which anticipates those ranges and that Laitinen teaches, paragraph 72, that optimizing the temperature of the incoming flue gas effects the charging efficiency and thus one of ordinary skill in the art would recognize the flue gas temperature and obviously optimize it for best collection efficiency and minimal cooling required for the flue gases. 
Additionally, with regards to ranges and optimization:
(“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laitinen et al. (US 2012/0180659) as applied above in the rejection of Claim 1 in view of Kofoid (US 4,216,000) as evidenced by Eunice Huang “Resistivity of Aluminum Oxide” NPL.
With regards to Claims 7 and 9:
Laitinen teaches:
The electrode is housed in an insulator, parts 122 and 128. (See Laitinen Paragraph 167 and 175)
Laitinen does not teach:
The precise resistivity of the insulator or the material it is constructed of. 
Kofoid teaches:
A variety of inorganic materials known to be suitable to provide an insulator material for an electrostatic precipitator including aluminum0oxide ceramic having a resistivity of 10 to the 12 ohm-cm at 300 °F (149 °C) and 10 to the 10 ohm at 550 °F (288 °C). 
Kofoid does not explicitly teach the resistivity of aluminum oxide at the temperature specified by Applicant’s claim of 500 °C, but does clearly teach that the temperature the resistivity is measured at is material. Further Kofoid teaches that aluminum oxide is a known material with a high resistivity at high temperatures and it a known material for use in electrostatic precipitators as an electrical insulator, and the resistivity is a known optimizable parameter. 
Eunice Huang “Resistivity of Aluminum Oxide” NPL gives evidence as to the electrical resistivity of Aluminum oxide at temperatures higher than those taught by Kofoid. 
Huang teaches: 
The electrical resistivity of an aluminum oxide ceramic at 500 °C is 6.3 x 10^8 ohm-m or 6.3 x 10^10 ohm-cm. (See Huang Table 2 referencing CRC Materials Science and Engineering Handbook, pg. 565)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use aluminum oxide ceramic as taught by Kofoid as the insulative material taught by Laitinen, part 122 and 128. Aluminum oxide ceramic inherently has an overlapping resistivity with that claimed in 
(“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laitinen et al. (US 2012/0180659) as applied above in the rejection of Claim 1 in view of Torok et al. (US 4,976,752).
With regards to Claims 12 and 13:
Laitinen teaches:
The height dimension or diameter of the aperture APE1 is in the range of 5 to 30 cm. APE1 is the same height which contains the ion source, part 100. 
Laitinen does not teach: 
The diameter or size of the ion source, part 100. 
Torok teaches:
A shielded ion source with a corona electrode, part K, within a tube, part 4. The tube, part 4, has a diameter of 5 to 10 mm or 0.5 to 1 cm. 
It would have been obvious to one of ordinary skill in the art to appropriately size the shielded ion source to fit within the diameter of the aperture APE1 as shown in Figures 1A and 1B of Laitinen. Torok teaches a specific diameter of a similar ion source which is 0.5 to 1 cm or 1.7% to 20% of the diameter of the selected chamber, APE1. This range overlaps with the claimed ranges of Claims 12 (10-50%) and Claim 13 (15-40%). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size of the ion source in order to fit within the aperture and maximize the collection efficiency as both diameters are known within the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 21 and 22 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laitinen et al. (US 2012/0180659) as applied above in the rejection of Claim 1 in view of Johnson et al. (US 5,792,238).
With regards to Claims 21 and 22:
Laitinen (Para. 72) teaches that the temperature of the gas affects the charging efficiency.
The gas is provided by a combustion facility. (See Laitinen Paragraph 157)
The temperature of the gas is 20 °C. (See Laitinen Paragraph 152)
Johnson teaches:
An electrostatic precipitator with an incoming average flue gas temperature of 300 °C. (See Johnson Col. 5 lines 9-16)
It would have been obvious to one of ordinary skill in the art at the time the invention was made that 20 °C is a singular number within the ranges claimed by applicant in claims 21 (less than 700 °C) and 22 (less than 500 °C) which anticipates those ranges and that Laitinen teaches, paragraph 72, that optimizing the temperature of the incoming flue gas effects the charging efficiency and thus one of ordinary skill in the art would recognize the flue gas temperature and obviously optimize it for best collection efficiency and minimal cooling required for the flue gases. Further that Johnson teaches another flue gas temperature of 300 °C that is cooled to 130 °C as appropriate for contact with an electrostatic precipitator and that using a higher temperature than 20 °C would not render the electrostatic precipitator incapable of functioning. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776